Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device having a gate driver compensation circuit, and driving method thereof”.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest, alone or in combination, that the gate compensation circuit is configured to determine a degree of deterioration of pull-down transistors included in the first node controller and the second node controller based on averages of logic high periods in the sensed first node voltage and second node voltage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US 2014/0376682 A1, hereinafter “Jang”, in view of Zeng et al., US 2015/0302935 A1, hereinafter “Zeng”.
	Regarding claim 1, Jang teaches a display device (¶ 5), comprising: a display panel configured to display images (¶ 75); a scan driver configured to supply scan signals to the display panel (fig. 1, ¶ 71-72); and a gate compensation circuit (fig. 22, node controller NC and voltage controller 400) configured to respectively sense a first node voltage and a second node voltage from a first node controller and a second node controller of the scan driver (fig. 22-23, first and second voltage monitors 431a and 432a, sense a first node voltage VQb1 and a second node voltage VQb2 from first and second node controllers Td1 and Td2), and change a level of the first node controller to the second node controller based on the sensed first node voltage and second node voltage (¶ 239-240).
	Jang does not specifically teach changing a turn-on duty ratio of the first node controller to the second node controller based on the sensed first node voltage and second node voltage.
	Zeng, however, teaches that such nodes are controlled by pulses and that a duty ratio of such a signal is adjusted for the pull-down transistors similar to those of Jang (see ¶ 72 and fig. 4).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jang and Zeng. Jang teaches suppressing the degradation of the pull-down transistors and Zeng further teaches that by controlling the duty ratio of the transistors, the lifespan of the transistors is increased, motivating one of ordinary skill to make such a combination to change the level and turn-on duty ratio of the transistors, thereby increasing their reliability over time.

	 Regarding claim 2, Jang teaches that the gate compensation circuit is configured to change levels of a first voltage applied to the first node controller and a second voltage applied to the second node controller based on the sensed first node voltage and second node voltage (¶ 239-240, “Based on the checked results, the inverter voltage controller 400 adjusts the levels of the first and second AC inverter voltages Vac1_IT and Vac2_IT.”).

	Regarding claim 3, Jang teaches that the gate compensation circuit is configured to change at least one of the turn-on duty ratio of the first node controller to the second node controller and a level change rate of the first voltage and the second voltage depending on a degree of deterioration of pull-down transistors controlled by the control of the first node controller and the second node controller (¶ 239-240, the rate at which Vac1_IT and Vac2_IT are changed is dependent on the amount of degradation).

	Regarding claim 7, Jang teaches that the gate compensation circuit is configured to: sense respectively a first gate high voltage (VQb1) and a second gate high voltage (VQb2) for controlling gate electrodes of a first pull-down transistor (Td1) and a second pull-down transistor (Td2) included in the scan driver, and change a compensation rate depending on a degree of deterioration of the first pull-down transistor and the second pull-down transistor (¶ 239-240).

	Regarding claim 9, Jang teaches a method of driving a display device (¶ 75) including a scan driver (fig. 1, ¶ 71-72), the method comprising: alternately charging a first gate high voltage and a second gate high voltage (¶ 227-231, specifically per ¶ 231 the gate high voltages are alternately changed (180 degree phase difference) in a first node controller (fig. 22, Qb1) and a second node controller (Qb2) of the scan driver; sensing a first node voltage from the first node controller (VQb1) and sensing a second node voltage from the second node controller (VQb2); determining a degree of deterioration of a first pull-down transistor (Td1) and a second pull-down transistor (Td2) included in the scan driver based on the sensed first node voltage and second node voltage (¶ 239-240); and changing a level of the first node controller to the second node controller depending on the degree of deterioration of the first pull-down transistor and the second pull-down transistor (¶ 239-240).
	Jang does not specifically teach changing a turn-on duty ratio of the first node controller to the second node controller based on the sensed first node voltage and second node voltage.
	Zeng, however, teaches that such nodes are controlled by pulses and that a duty ratio of such a signal is adjusted for the pull-down transistors similar to those of Jang (see ¶ 72 and fig. 4).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jang and Zeng. Jang teaches suppressing the degradation of the pull-down transistors and Zeng further teaches that by controlling the duty ratio of the transistors, the lifespan of the transistors is increased, motivating one of ordinary skill to make such a combination to change the level and turn-on duty ratio of the transistors, thereby increasing their reliability over time.

	Regarding claim 10, Jang teaches changing levels of the first gate high voltage and the second gate high voltage depending on the degree of deterioration of the first pull-down transistor and the second pull-down transistor (¶ 239-240, “Based on the checked results, the inverter voltage controller 400 adjusts the levels of the first and second AC inverter voltages Vac1_IT and Vac2_IT.”).

	Regarding claim 11, Jang teaches changing at least one of the turn-on duty ratio of the first node controller to the second node controller and a level change rate of the first gate high voltage and the second gate high voltage depending on the degree of deterioration of the first pull-down transistor and the second pull-down transistor (¶ 239-240, the rate at which Vac1_IT and Vac2_IT are changed is dependent on the amount of degradation).

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Zeng, as applied above, further in view of Lee et al., US 2018/0096645 A1, hereinafter “Lee”.
	Regarding claim 4, Jang teaches a voltage controller configured to determine deterioration of pull-down transistors based on the node voltage sensing values and generate at least one of a duty change signal and a level change signal depending on a degree of deterioration of pull-down transistors (fig. 22, voltage controller 400, ¶ 239, also see fig. 24A, the output of CMP1 and CMP2 provides the level change signal).
	Jang and Zeng do not teach that the gate compensation circuit includes: an analog-to-digital converter configured to convert the sensed first node voltage and second node voltage into digital forms and output the first and second node voltages in the digital forms as node voltage sensing values.
	Lee, however, teaches in ¶ 114 and figs. 9-10 that the voltage sensed at the gate of the pull-down transistor may be provided to an ADC which converts it from analogue to digital. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jang and Zeng, as applied above, further in view of Lee. Jang teaches sensing the voltages at gates of pull-down transistors of a gate driver and Lee further teaches that such a voltage can be converted to digital form. One would have been motivated to make such a combination since Lee teaches that such digital data can be further manipulated, such as determining the degree of variation in voltages, in order to reduce stress or degradation on such transistors, thus improving the reliability of such transistors.

	Regarding claim 5, Jang teaches that the gate compensation circuit further includes: a scaler configured to reduce levels of the sensed first node voltage and second node voltage. (see fig. 8, R1 and R2 form a voltage scaler, also fig. 23, R3 and VB4 form a voltage scaler, which reduces levels of the sensed voltage).
	Jang and Zeng do not teach transmitting the first node voltage and the second node voltage to the analog-to-digital converter.
	Lee, however, teaches in ¶ 114 and figs. 9-10 that the voltage sensed at the gate of the pull-down transistor may be provided to an ADC which converts it from analogue to digital. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jang and Zeng, as applied above, further in view of Lee. Jang teaches sensing the voltages at gates of pull-down transistors of a gate driver and Lee further teaches that such a voltage can be converted to digital form. One would have been motivated to make such a combination since Lee teaches that such digital data can be further manipulated, such as determining the degree of variation in voltages, in order to reduce stress or degradation on such transistors, thus improving the reliability of such transistors. 

	Regarding claim 8, Jang teaches transmitting the level change signal to a level shifter included in the scan driver (fig. 24A/B, output of the comparator is the level change signal being provided to the level shifter 241/242 per ¶ 272-273), and transmit the level change signal to a power supply providing a voltage to the level shifter (fig. 22-23 and ¶ 276-277 wherein the Vac1_IT and Vac2_IT are provided to the power supply NC which controls the nodes by providing the power to the nodes).

Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621